Title: Editorial Note on Promissory Notes, 1782
From: 
To: 


By the time Franklin issued the first of the promissory notes in March described below, he was using a new triplicate form, set in gros romain italic, with slight variations in wording. This form lasted him through the end of the French mission.

On March 25 Joseph Gould of Massachusetts, a mariner on the Raven from Boston, and Moses How of Rhode Island, taken on the Polly, each received signed notes for 72 l.t. Benjamin Slocum of Rhode Island, who carried Franklin a letter of introduction from Francis Coffyn, signed a note for the same amount on April 27. Francis Ming and Capt. John Norcom, commander of the privateer Friends, each received 168 l.t. on May 9. Six days later William Allcock, who served under Norcom, signed for 336 l.t. This sum was shared by Allcock and the five men who accompanied him to Passy; see his letter to Franklin of May 6. On May 22, two men identified as George Cabit and William Stephenson (both of whom signed with an X) each received 48 l.t. On August 3, “S. Simondes”, whose first name was probably Samuel, signed a promissory note for 96 l.t.
